UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. SCHEDULE 13G* (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2 (Amendment No. ) Jacada, Ltd. (Name of Issuer) Ordinary Shares, par value NIS 0.01per share (Title of Class of Securities) M6184R101 (CUSIP Number) September 2008** (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). ** The reporting person's ownership of more than five percent (5%) of the class of securities of the issuer as reported in this Statement of Beneficial Ownership was due to repurchases of securities of such class by the Issuer that raised the reporting person's beneficial ownership over 5% as of the approximate date indicated above and was not due to any additional purchases by the reporting person. CUSIP No.M6184R101 Page 2 of 6 Pages 1. NAMES OF REPORTING PERSONS New Resources 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o (b) o 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 920,000 6. SHARED VOTING POWER 0 7. SOLE DISPOSITIVE POWER 920,000 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 920,000 10. CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) o 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.55% 12. TYPE OF REPORTING PERSON (See Instructions) CO Item 1(a). Name of Issuer: Jacada, Ltd. Item 1(b). Address of Issuer’s Principal Executive Offices: 11 Galgalei Haplada St. Herzliya 46722 Israel Item 2(a). Name of Person Filing: New Resources(the "Reporting Person") Item 2(b). Address of Principal Business Office or, if none, Residence: P.O. Box 309 GT, Ugland House, South Church Street, George Town, Grand Cayman, Cayman Islands Item 2(c). Citizenship: Cayman Islands Item 2(d). Title of Class of Securities: Ordinary Shares, par value NIS 0.01per share ("Ordinary Shares") Item 2(e). CUSIP Number: M6184R101 Item 3. If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under Section 15 of the Act; (b) o Bank as defined in Section 3(a)(6) of the Act; (c) o Insurance company as defined in Section 3(a)(19) of the Act; (d) o Investment company registered under Section 8 of the Investment Company Act of 1940; (e) o An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act (15 U.S.C. 80a-3); (j) o A non-U.S. institution in accordance with Rule 13d-1(b)(1)(ii)(J); (k) o Group, in accordance with Rule 13d-1(b)(1)(ii)(K). Not applicable. Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned: 920,000 (b) Percent of class: 5.55% (based on 16,572,534 outstanding Ordinary Shares of the Issuer as of November 17, 2009 (based on information provided by the Issuer)) (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote 920,000 (ii) Shared power to vote or to direct the vote 0 (iii) Sole power to dispose or to direct the disposition of 920,000 (iv) Shared power to dispose or to direct the disposition of 0 Decisions concerning the voting and disposition of the Ordinary Shares held by the Reporting Person that are reported in this Statement are made on its behalf by its board of directors. Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the followingo. Item 6. Ownership of More than Five Percent on Behalf of Another Person. If any other person is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, such securities, a statement to that effect should be included in response to this item and, if such interest relates to more than 5 percent of the class, such person should be identified. A listing of the shareholders of an investment company registered under the Investment Company Act of 1940 or the beneficiaries of employee benefit plan, pension fund or endowment fund is not required. All outstanding shares of the Reporting Person are held by a Cayman Islands trust (the "Cayman Trust").The wife and children of Mr. Yossie Hollander, a director of the Issuer, are among the beneficiaries of the Cayman Trust, and as such, may be deemed to have interests.Any such interest would be in an indeterminable number of the Ordinary Shares owned indirectly by such trust.Neither Mr.Hollander nor his wife or any of his children has or exercises voting or dispositive power with respect to any of the Ordinary Shares reported herein, and Mr. Hollander disclaims beneficial ownership of the Ordinary Shares reported herein. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. If a parent holding company or control person has filed this schedule pursuant to Rule 13d-1(b)(1)(ii)(G), so indicate under Item 3(g) and attach an exhibit stating the identity and the Item 3 classification of the relevant subsidiary.
